EXHIBIT 10.3
FIRST AMENDMENT TO LEASE
Definitions:

     
Effective Date:
  May 16, 2011.
 
   
Landlord:
  President and Fellows of Harvard College, a Massachusetts educational and
charitable corporation.
 
   
Tenant:
  athenahealth, Inc., a Delaware corporation.
 
   
Lease:
  Lease between Landlord, as landlord, and Tenant, as tenant, dated as of
November 8, 2004.
 
   
Existing Premises:
  All of Building 97 and portions of the second and third floors of Building
311, containing approximately 133,616 rentable square feet of space in total,
all as more particularly described in the Lease.
 
   
Expansion Premises:
  A portion of the third floor of Building 311 containing approximately 18,000
rentable square feet of space, as more particularly described on Exhibit A
attached hereto.
 
   
Expansion Premises
   
Commencement Date:
  The date of execution and delivery of this First Amendment to Lease and
delivery by Tenant to Landlord of certificates of insurance evidencing that
Tenant is carrying all coverages required to be carried by Tenant with respect
to the Expansion Premises pursuant to Section 5.1.20 of the Lease.
 
   
Expansion Premises
   
Rent Commencement Date:
  October 1, 2011.

     All capitalized terms not otherwise defined herein shall have the meanings
set forth in the Lease.
BACKGROUND:
     Tenant desires to expand the Premises, and Landlord has agreed to such
expansion upon the terms and conditions set forth below, and provided certain
other revisions are made to the Lease, all as set forth more particularly below.
     Landlord and Tenant hereby agree as follows:
     1. Expansion Premises: Landlord will deliver the Expansion Premises to
Tenant as of the Expansion Premises Commencement Date, and Tenant agrees to
accept the Expansion Premises in its AS-IS condition, and Landlord shall have no
obligation to do any work or make any installation or alterations of any kind to
the Expansion Premises except as follows:
          a. Prior to June 1, 2011, Landlord shall, at its sole cost and
expense, remove (i) all workstations, chairs and office furniture from the
Expansion Premises, and (ii) all racks, electronic

 



--------------------------------------------------------------------------------



 



equipment (other than lighting and in-wall cabling) and supplementary cooling
systems and equipment from the room designated 3021 on the plans of the
Expansion Premises previously provided to Tenant by Landlord.
          b. All mechanical, electrical and plumbing systems serving the
Expansion Premises which, under the terms of the Lease, are to be kept and
maintained by Landlord, shall be delivered in good working order.
          c. No later than July 1, 2011, Landlord shall cause the two doors in
the eastern demising wall on the third floor of Building 311 (separating the
existing space currently occupied by Bard, Rao + Athanas Consulting Engineers
from the Expansion Premises (hereinafter the “BR+A Space”)) to be removed and
replaced with a solid wall. The new wall construction shall be 1 hour rated.
Anything herein or in the Lease, as amended, to the contrary notwithstanding,
Tenant’s right of exclusive use and quiet enjoyment of the Expansion Premises
shall not be impaired or reduced nor shall any part of the Expansion Premises be
deemed Common Facilities on account of or in order to effectuate or provide
egress from the BR+A Space into or through the Expansion Premises in order to
effectuate compliance of the BR+A Space, Building 311 (other than the Premises)
or Common Facilities with applicable Legal Requirements.
     2. Amended Definitions: As of the Expansion Premises Commencement Date the
following terms wherever they appear in the Lease shall have the following
meanings:
Premises: All references to the Premises shall mean the Existing Premises and
the Expansion Premises. All references to Premises after the expiration or
termination of the Lease Term with respect to a portion of the Premises shall
mean the portion of the Premises for which the Lease Term has not expired or
terminated.
Initial Lease Term: With respect to the Expansion Premises, the period
commencing on the Lease Commencement Date and ending on the Lease Expiration
Date, unless sooner terminated as provided in this Lease. With respect to the
Expansion Premises, the period commencing on the Expansion Premises Commencement
Date and ending on the Expansion Premises Lease Expiration Date, unless sooner
terminated as provided in the Lease.
Expansion Premises Lease Expiration Date: June 31, 2015, or such earlier or
later date upon which the Lease Term with respect to the Expansion Premises may
expire, be terminated or extended pursuant to any of the conditions or other
provisions of this Lease or pursuant to law.
Lease Year: With respect to the Existing Premises, the period running from the
Lease Commencement Date to the first anniversary of the Rent Commencement Date
and thereafter a Lease Year shall mean the successive year-long period
commencing on an anniversary of the Rent Commencement Date. With respect to the
Expansion Premises, the period running from the Expansion Premises Commencement
Date to June 30, 2012 and thereafter a Lease Year shall mean the successive
year-long period commencing on July 1st. Rent shall be prorated for any Lease
Year that is shorter or longer than one year.
Tenant’s Share of Parking Spaces: 394 unreserved parking spaces located in the
parking areas of the Complex, to be used in accordance with Section 2.7.
Basic Rent: Existing Premises Basic Rent and Expansion Premises Rent.

-2-



--------------------------------------------------------------------------------



 



Existing Premises Basic Rent:

                      Annual     Monthly   Period   Basic Rent     Basic Rent  
7/01/05 - 6/30/06
  $ 2,924,854.24     $ 243,737.85  
7/01/06 - 6/30/07
  $ 3,025,066.24     $ 252,088.85  
7/01/07 - 6/30/08
  $ 3,125,278.24     $ 260,439.85  
7/01/08 - 6/30/09
  $ 3,225,490.24     $ 268,790.85  
7/01/09 - 6/30/10
  $ 3,325,702.24     $ 277,141.85  
7/01/10 - 6/30/11
  $ 3,459,318.24     $ 288,276.52  
7/01/11 - 6/30/12
  $ 3,592,934.24     $ 299,411.19  
7/01/12 - 6/30/13
  $ 3,726,550.24     $ 310,545.85  
7/01/13 - 6/30/14
  $ 3,860,166.24     $ 321,680.52  
7/01/14 - 6/30/15
  $ 3,993,782.24     $ 332,815.19  

Expansion Premises Basic Rent:

              Annual   Monthly Period   Basic Rent   Basic Rent
10/01/11 - 6/30/12
  $484,020.00   $40,335.00
7/01/12 - 6/30/13
  $502,020.00   $41,835.00
7/01/13 - 6/30/14
  $520,020.00   $43,335.00
7/01/14 - 6/30/15
  $538,020.00   $44,835.00

Tenant’s Operating Cost Share: With respect to Existing Premises, 100% of
Building Operating Costs for Building 97 and 29.84% of Building Operating Costs
for Building 311 (the percentage calculated by dividing the rentable square feet
of the Building 311 Premises (112,616) by the rentable square feet of the
Building 311 (377,340) and multiplying the resulting quotient by 100). With
respect to the Expansion Premises, 4.77% (the percentage calculated by dividing
the rentable square feet of the Expansion Premises (18,000) by the rentable
square feet of the Building 311 (377,340) and multiplying the resulting quotient
by 100).
Tenant’s Tax Share: With respect to the Existing Premises, the Tenant’s Tax
Share shall mean 17.98% (the percentage calculated by dividing the rentable
square feet of the Existing Premises (133,616) by the rentable square feet of
the Complex (743,176) and multiplying the resulting quotient by 100). With
respect to the Expansion Premises, the Tenant’s Tax Share shall mean 2.42% (the
percentage calculated by dividing the rentable square feet of the Expansion
Premises (18,000) by the rentable square feet of the Complex (743,176) and
multiplying the resulting quotient by 100).
     3. Tenant’s Work. Tenant shall perform the Tenant’s Work (as defined in the
Expansion Premises Work Letter) in accordance with the terms and provisions of
the Expansion Premises Work Letter attached hereto.
     4. Broker. Tenant and Landlord each warrants and represents to the other
that it has not dealt with any broker other than Beal and Company, Inc. and
Grubb Ellis (the “Brokers”) in connection with this Amendment. In the event of
any brokerage claims against Landlord (excluding claims made by the Brokers) or
Tenant predicated on prior dealings by the other party hereto with the maker of
such

-3-



--------------------------------------------------------------------------------



 



claims, the party alleged to have had such prior dealings shall defend,
indemnify, and hold the other party harmless against all loss and expense
incurred by it (including reasonable attorneys’ fees). Landlord shall be
responsible for any brokerage commission payable to the Brokers pursuant to a
separate agreement.
     5. Ratification. Except as expressly modified by this Amendment, the Lease
shall remain in full force and effect, and as further modified by this
Amendment, is expressly ratified and confirmed by the parties hereto.
     6. Miscellaneous. This Amendment (i) contains the entire agreement with
respect to the subject matter hereof; (ii) may not be modified or terminated,
nor may any provision hereof be waived, orally or in any manner other than by an
agreement in writing signed by the parties hereto or their respective
successors, and assigns; (iii) shall be governed by and construed in accordance
with the laws of The Commonwealth of Massachusetts; (iv) may be executed in
multiple counterparts, each of which individually shall be deemed an original
and all of which together shall constitute a single original agreement; and
(v) shall inure to the benefit of, and be binding upon, the parties hereto, and
their successors, and assigns, subject to the provisions of the Lease regarding
assignment and subletting. Any termination of the Lease shall also terminate and
render void all rights of Tenant under this Amendment. Tenant’s rights under
this Amendment may not be severed from the Lease or separately sold, separately
assigned, or separately transferred.
[Remainder of Page Left Intentionally Blank]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment under
seal effective as of the Effective Date.

            PRESIDENT AND FELLOWS
OF HARVARD COLLEGE
      By:   /s/ Lisa Hogarty       Name:   Lisa Hogarty       Title:   Vice
President for Campus Services       By:   /s/ Carolee Hill       Name:   Carolee
Hill       Title:   Director — Univ. & Commercial Real Estate      
ATHENAHEALTH, INC.
      By:   /s/ Timothy M. Adams       Name:   Timothy M. Adams       Title:  
Chief Financial Officer  

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
EXPANSION PREMISES

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(MAP) [b83241b83241001.gif]

 



--------------------------------------------------------------------------------



 



EXPANSION PREMISES WORK LETTER

         
LANDLORD:
  President and Fellows of Harvard College          
TENANT:
  athenahealth, Inc.

1. Definitions. Capitalized terms used in this Exhibit and not otherwise defined
shall have the meanings set forth in the Lease dated as of November 8, 2004, as
amended by the First Amendment to Lease dated as of May 16, 2011. The following
capitalized terms shall have the meanings set forth below:
Architect: A licensed architect to be approved by Landlord, such approval not to
be unreasonably withheld or delayed.
Building Permit: A building permit issued by the Town of Watertown on the basis
of Tenant’s Plans.
Certificate of Occupancy: A certificate of occupancy (temporary or permanent)
for the Premises issued by the Town of Watertown.
Construction Guidelines: The architectural, engineering, and construction
guidelines for the Complex attached hereto as Schedule B.
Construction Budget: A written budget for the Tenant’s Work that contains a
detailed line by line breakdown of all hard and soft costs (limited to the
Construction Contract, architectural, engineering fees, and all requisite
consulting fees, construction manager’s expenses, permit fees, payment,
performance, and lien bond premiums, material testing, equipment start-up and
building commissioning costs, utility company billings, and all other costs
needed to construct Tenant’s Work).
Design/Development Plans: A set of design/development progress plans prepared by
the Architect for Tenant’s Work.
Engineers: Collectively, all acoustical, structural, heating, ventilation, air
conditioning, plumbing, fire protection, civil and electrical engineers licensed
in The Commonwealth of Massachusetts retained by Tenant, Architect or General
Contractor to design, supervise or perform the Tenant’s Work. All Engineers
shall be approved by Landlord, such approval not to be unreasonably withheld or
delayed.
Final Construction Plans: A full set of final construction plans for Tenant’s
Work prepared by the Architect and identified in the Landlord Approval Letter.
General Contractor: A licensed general contractor to be approved by Landlord,
such approval not to be unreasonably withheld or delayed.
Landlord Approval Letter: A letter agreement between Landlord and Tenant
approving the Final Construction Plans in the form attached hereto as
Schedule A.

 



--------------------------------------------------------------------------------



 



Landlord’s Contribution: An allowance of up to a maximum amount of $270,000.00
that Landlord shall provide to Tenant for reimbursement of costs in connection
with Tenant’s Work, subject to the terms and conditions set forth in Section 4
below.
Lien Wavers: Partial lien waivers and subordinations of lien from all vendors,
contractors and sub-contractors supplying labor or materials in connection with
Tenant’s Work, as specified in M.G.L. Chapter 254, Section 32.
Outside Work Completion Date: September 30, 2011.
Payment Conditions: See Section 4.3.
Premises: A portion of the third floor of Building 311 containing approximately
18,000 rentable square feet of space, as more particularly described in
Exhibit A to the First Amendment to Lease.
Substantial Completion Certificate: A certificate signed by the Architect on an
AIA form stating that Tenant’s Work has been substantially completed in
accordance with the Final Construction Plans, with the exception of minor items
of incomplete work and so-called “punchlist” items.
Substantial Completion Date: The later of the (i) the date that Tenant delivers
the Substantial Completion Certificate to Landlord; or (ii) the date the
Certificate of Occupancy for the Premises is issued.
Tenant’s Permitted Expenses: See Section 4.1.
Tenant’s Plans: Collectively, the Design/Development Plans and the Final
Construction Plans. The term “Tenant’s Plans” shall also include any revisions
to those plans approved by Landlord in accordance with Section 2.1 below.
Tenant’s Work: The leasehold improvement work necessary to prepare the Premises
for occupancy by Tenant, and described in Tenant’s Plans.
2. Tenant’s Plans. Tenant will submit to Landlord for Landlord’s written
approval by no later than 15 days after the Lease Commencement Date a set of the
Design/Development Plans. Tenant shall submit to Landlord for Landlord’s written
approval, the Final Construction Plans by no later than 20 days after the date
of Landlord’s approval of the Design/Development Plans. Landlord shall either
approve or disapprove of such Design/Development Plans and such Final
Construction Plans, respectively, within 10 Business Days of Landlord’s receipt
of such plans, and, in the event of any disapproval of such plans, Landlord will
provide Tenant with a summary of the material reasons for disapproval, and a
detailed description of the changes that will be required before Landlord will
reconsider approving the same. If necessary, Tenant shall promptly cause such
the Design/Development Plans or Final Construction Plans to be modified to
address with Landlord’s reasonable requests. Landlord’s approval of the Final
Construction Plans shall not be unreasonably withheld, or delayed, provided that

-2-



--------------------------------------------------------------------------------



 



they are consistent with the Construction Guidelines (to the extent they are
applicable to the Building) and the Design Development Plans approved by
Landlord. At such time as the Final Construction Plans are completed and
approved by Landlord, Landlord and Tenant shall each execute and deliver the
Landlord Approval Letter, reciting such approval and definitively identifying
the Final Construction Plans so approved, and a copy of such letter shall be
appended to each counterpart of the Lease. The Landlord Approval Letter shall
also list any elements of Tenant’s Work that Tenant shall remove at the end of
the Lease Term in accordance with Section 5.1.4. of the Lease. After execution
of the Landlord Approval Letter, any material changes to Tenant’s Plans shall
require Landlord’s prior written approval, such approval to follow the procedure
outlined in this Section above. Upon issuance of the Landlord Approval Letter,
Tenant shall promptly obtain the Building Permit.
     Any approval granted by Landlord under this Section 2 shall be granted
solely for the benefit of Landlord, and neither Tenant nor any third party shall
have the right to rely upon Landlord’s approval of any of the Tenant’s Plans for
any other purpose whatsoever. Without limiting the foregoing, Tenant shall be
responsible for all elements of the design of Tenant’s Work (including, without
limitation, the compliance of the Tenant’s Work and Tenant’s Plans with Legal
Requirements, functionality of design, the structural integrity of the design,
the configuration of the Premises, the demising of the Premises, and the
placement of Tenant’s furniture, appliances and equipment), and Landlord’s
approval of the Tenant’s Plans shall in no event relieve Tenant of the
responsibility therefor.
3. Tenant’s Work.
     3.1 Commencement of Tenant’s Work. Tenant shall not commence construction
of Tenant’s Work until (i) the Building Permit is issued, and a copy provided to
Landlord; and (ii) Tenant has delivered to Landlord certificates of insurance
evidencing that the General Contractor is carrying all coverages required to be
carried by contractors employed by Tenant under the Lease.
     3.2 Performance and Quality of the Tenant’s Work. Except for Landlord’s
Contribution, all of Tenant’s Work shall be performed by Tenant at Tenant’s sole
cost and expense. All construction work conducted in connection with the
Tenant’s Work shall be done in a good and workmanlike manner with new,
first-class materials, in a lien-free manner, in accordance with the Final
Construction Plans, and in compliance with all Legal Requirements, the
Construction Guidelines (to the extent they are applicable to the Building), and
all requirements of public authorities and insurance bodies related to, or
arising out of the performance of, such construction work. Tenant shall
diligently pursue construction of Tenant’s Work. Landlord shall have the right
to inspect such construction work at any time, provided that Landlord shall use
reasonable efforts to give Tenant reasonable prior notice of any such
inspections.
     3.3 Completion of the Tenant’s Work/Default. Tenant shall cause the
Substantial Completion Certificate to be issued to Landlord on or before the
Outside Work Completion Date. Tenant shall obtain the Certificate of Occupancy
at the earliest

-3-



--------------------------------------------------------------------------------



 



date possible following completion of Tenant’s Work, and shall then occupy the
Premises for the conduct of the Permitted Use within 15 days of the Substantial
Completion Date. Any (i) failure by Tenant to cause Tenant’s Work to be
substantially completed by the Outside Work Completion Date, or (ii) breach of
any other of the terms and conditions of this Work Letter that is not cured
within 10 days after written notice to Tenant thereof, shall in each case be
deemed to constitute an Event of Default under the Lease entitling Landlord to
exercise Landlord’s remedies under the Lease, including the right to draw down
on the Letter of Credit to cure any such Event of Default, and the rights set
forth in Section 4.5 below. Upon Landlord’s written request to Tenant, such
request to be delivered no earlier than 30 days after the Substantial Completion
Date, Tenant shall, at Tenant’s sole expense, promptly deliver to Landlord a
complete set of as-built plans for the Tenant Work prepared by the Architect.
Such plans shall be in so-called “computer assisted design” or “CAD” format if
requested by Landlord.
4. Landlord’s Contribution.
     4.1 Permitted Expenses. As an inducement to Tenant’s entering into the
First Amendment to Lease, and subject to the terms and conditions set forth in
this Work Letter, Landlord shall provide to Tenant Landlord’s Contribution.
Landlord’s Contribution shall be used by Tenant to reimburse Tenant for the
following costs paid or incurred by Tenant in connection with Tenant’s Work:
building permit, general construction costs; data/telecommunications cabling and
related equipment costs; architectural and engineering services, including space
plans, as-built plans, and mechanical, electrical and plumbing work;
construction management fees; and relocation expenses (collectively, “Tenant’s
Permitted Expenses”).
     4.2 Periodic Payments. Upon commencement of the construction of Tenant’s
Work, Tenant shall have the right to obtain periodic payments (but not more than
once a month) for Tenant’s Work Performed and Tenant’s Permitted Expenses
incurred of up to 75% of Landlord’s Contribution (collectively, the “Periodic
Payments”) by submitting to Landlord (i) a statement (hereinafter “Tenant’s
Statement”), including requisitions from Tenant’s contractors with retainage of
not less than 10% of the amount of such requisition, third party invoices, and
other documentation reasonably requested by Landlord showing in reasonable
detail the cost of all such Tenant’s Permitted Expenses and (ii) Lien Waivers
with respect to work set forth on Tenant’s Statement. For the Periodic Payments,
Landlord shall pay to Tenant within 30 days of Landlord’s receipt of Tenant’s
Statement, the lesser of (i) Tenant’s Permitted Expenses as detailed on Tenant’s
Statement, or (ii) 75% of Landlord’s Contribution minus amounts previously paid
to Tenant.
     4.3 Final Payment. Tenant shall have the right to obtain payment of the
unpaid balance of Landlord’s Contribution at any time after the Final Payment
Conditions are satisfied but prior to the date that is 90 days after the
issuance of the permanent Certificate of Occupancy (the “Final Payment”), by
submitting to Landlord (x) Tenant’s Statement in accordance with Section 4.2
above; and (y) final Lien Waivers, conditioned only upon payment of the final
amount listed on the Lien Waiver, relating to items, services and work performed
in connection with all phases and portions of Tenant’s Work. The “Final Payment
Conditions” shall mean (i) Landlord has received the

-4-



--------------------------------------------------------------------------------



 



Substantial Completion Certificate, and a copy of the final Certificate of
Occupancy; and (ii) Tenant is occupying the Premises for the Permitted Use. For
the Final Payment, Landlord shall pay to Tenant within 30 days of the date of
Landlord’s receipt of Tenant’s Statement and the Lien Waivers in compliance with
the terms of this Section 4, the lesser of (i) an amount equal to Tenant’s
Permitted Expenses as detailed on Tenant’s Statement, or (ii) an amount equal to
the unpaid balance of Landlord’s Contribution.
     4.4 Additional Conditions. Landlord shall have the right, at Tenant’s
expense, upon reasonable advance notice to Tenant, to inspect Tenant’s books and
records relating to Tenant’s Statement in order to verify the amount thereof.
Notwithstanding anything to the contrary contained in the Lease: (i) Landlord
shall have no obligation to pay any portion of Landlord’s Contribution requested
under any Tenant’s Statement that is submitted to Landlord after the Outside
Work Completion Date; (ii) Landlord’s obligation to pay any portion of
Landlord’s Contribution shall be conditioned upon Tenant being in compliance
with the terms of this Lease, and there existing no Event of Default under the
Lease at the time that Landlord would be required to make such payment; and
(iii) Landlord shall have no obligation to advance any funds or pay any amounts
on account of Tenant’s Work in excess of Landlord’s Contribution.
     4.5 Landlord’s Contribution/Event of Default. If an Event of Default occurs
(i) Landlord’s obligation to provide Landlord’s Contribution shall, at
Landlord’s option, be deemed void as of the date of the occurrence of such Event
of Default, and (ii) if Landlord exercises it right to terminate this Lease in
accordance with the provisions of Section 6.1.1 of the Lease, Landlord can
recover from Tenant, in addition to the other amounts set forth in Section 6,
the unamortized balance of Landlord’s Contribution paid to Tenant (calculated on
a level direct reduction basis over the Initial Lease Term). The provisions of
this Section 4.5 shall be in addition to all other rights and remedies of
Landlord in the event of a default of Tenant under the Lease. Tenant shall not
be entitled to any credit or reduction in the amount recoverable by Landlord
pursuant to this Section 4.5 based upon amounts collected by Landlord from
reletting the Premises after an Event of Default.
5. Notice. Any notice required or permitted to be given pursuant to the
provisions of this Work Letter shall be given in accordance with the provisions
set forth in the Lease.

-5-



--------------------------------------------------------------------------------



 



SCHEDULE A
Landlord Approval Letter
                                 , 2011
athenahealth, Inc.
300 North Beacon Street
Watertown, Massachusetts 02472

  Re:     311 Arsenal Street, The Arsenal on the Charles  
Watertown, Massachusetts  

Ladies and Gentlemen:
     Reference is made to that certain Lease, dated as of November 8, 2004,
between President and Fellows of Harvard College, as Landlord, and athenahealth,
Inc., as Tenant, as amended by a First Amendment to Lease (the “Amendment”)
dated as of May 16, 2011 (as so amended, the “Lease”). In accordance with
Section 2.2 of the Expansion Premises Work Letter attached to the Amendment,
this is to confirm that the Final Construction Plans referred to in such Work
Letter are those drawings prepared by [                       ] and described as
follows:

          DATE   TITLE   #PAGES
 
       

     Landlord confirms that it has approved the Final Construction Plans.
     The following elements of Tenant’s Work shall be removed by Tenant at the
expiration of the Lease Term in accordance with Section 5.1.4 of the Lease,
unless Landlord elects otherwise as set forth in Section 5.1.4:
[LIST ALL ELEMENTS TO BE REMOVED]
     If the foregoing is in accordance with your understanding, would you kindly
execute this letter in the space provided below and return the same to us,
whereupon it will become a binding agreement between us.





--------------------------------------------------------------------------------



 



            Very truly yours,

PRESIDENT AND FELLOWS OF HARVARD COLLEGE
      By:              

          Accepted and Agreed:

ATHENAHEALTH, INC.
      By:           Name:           Title:       

-7-



--------------------------------------------------------------------------------



 



         

SCHEDULE B
Construction Guidelines

-8-



--------------------------------------------------------------------------------



 



(THE ARSENAL LOGO) [b83241b83241002.gif]
CONSTRUCTION GUIDELINES
 
311 Arsenal Street
Building #311
Watertown, MA, 02472
Beal.  |  3 Kingsbury Avenue  |   Watertown, MA 02472  |  p: 617-923-4500  |  f:
617-923-4501  |  www.taotc.com

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
I.
  INTRODUCTION     1  
 
           
II.
  PRE-CONSTRUCTION     2  
 
           
A.
  PLANS     2  
B.
  PERMITS     2  
C.
  INSURANCE     3  
D.
  APPROVED CONTRACTORS AND SUBCONTRACTORS     3  
E.
  CONSTRUCTION SCHEDULE     3  
 
           
III.
  CONSTRUCTION PERIOD     3  
 
           
A.
  SUPERVISION     3  
B.
  SECURITY     4  
C.
  FIRE SAFTEY     4  
D.
  CLEANING/BUILDING PROTECTION     4  
E.
  NOISE AND VIBRATIONS     5  
F.
  TELEPHONE AND ELECTRICAL ROOMS     5  
G.
  ELEVATORS     6  
H.
  DEMOLITION AND CONSTRUCTION DEBRIS     6  
I.
  STORAGE     7  
J.
  INSPECTION     7  
 
           
IV.
  MECHANICAL/DESIGN SPECIFICATIONS     7  
 
           
A.
  HVAC     7  
B.
  ELECTRICAL INSTALLATIONS     8  
C.
  PLUMBING     9  
D.
  FIRE ALARM SYSTEM     9  
E.
  TELEPHONE HOOKUPS     10  
F.
  WALLS     10  
G.
  ENTRY WAY DOORS AND HARDWARE, ETC.     10  
H.
  WINDOWS/SOLAR SCREENS     10  
I.
  FIREPROOFING     10  
J.
  SPRINKLERS     11  
K.
  ROOFING     11  
 
            APPENDIX A : CERTIFICATE OF INSURANCE     12  
 
            APPENDIX B : ELEVATOR INFORMATION     13  
 
            APPENDIX C : FIREPROOFING REQUIRMENTS     14  
 
            APPENDIX D : SUBMITTAL OF DRAWINGS     15  
 
            APPENDIX E : RULES AND REGULATIONS     17  
 
            APPENDIX F : ARCHITECTURAL AND ENGINEERING GUIDELINES     20  

 



--------------------------------------------------------------------------------



 



The Arsenal on the Charles
3 Kingsbury Avenue, Watertown, MA 02472
TEL: 617-923-4500 • FAX: 617-923-4501 • www.TAOTC.com

I.   INTRODUCTION       The Arsenal on the Charles staff looks forward to
working with the Tenant and Contractor as fellow members of your “Project Team.”
We want to ensure that the construction is completed smoothly and results in
maximum tenant satisfaction.       All construction at The Arsenal On The
Charles must be done in compliance with the Building’s Standard Specifications
as well as Landlord requirements as detailed in this text. All work must be
performed in compliance with all applicable Federal, State and Local Laws,
Regulations, Building Codes and Zoning Ordinances. In the event of a conflict,
current Laws and Regulations supersede these Specifications.       Approval must
be received IN WRITING from the Beal Company Management Office prior to the
commencement of any Tenant alteration/construction work.

             
CONTRACTOR
      BUILDING OWNER    
Project Manager
      Primary Contact    
Phone
      Phone    
Fax
      Fax    
Cell
      Cell    
Email
      Email    
Pager
      Pager    
Project Supervisor
      Secondary Contact    
Phone
      Phone    
Fax
      Fax    
Cell
      Cell    
Email
      Email    
Pager
      Pager    

1



--------------------------------------------------------------------------------



 



II.   PRE-CONSTRUCTION       A pre-construction meeting must be held with the
Tenant, Architect, Engineer Consultant, General Contractor, (“Contractor”) and
Landlord’s Agent. The term “Contractor” for the purposes of this manual shall
include all sub-contractors, lower tiered sub-contractors and or vendors as may
be applicable. As the project progresses, correspondence and questions should be
addressed to:

    Beal & Co., Inc. (Landlord’s Agent)
Attn.: Property Manager
3 Kingsbury Avenue, Watertown, MA 02472

    The Tenant must designate a representative (Tenant Representative) must
inform Beal Company Management in writing of the individual’s name. The Tenant’s
Representative must be able to make decisions on behalf of Tenant regarding
clarification of documents and must be authorized to accept financial
responsibility on the Tenant’s behalf.

  A.   Plans & CAD Files

  1.   The Tenant shall submit preliminary construction drawings of the proposed
work to the Management Office for approval. These plans will be reviewed by the
Building Staff for safety, impact on neighboring Tenants, and consistency with
the Building’s operational strategies.

  2.   All plans shall be dated and shall identify the Architect’s name, address
and telephone number, Tenant’s name. All submissions to be on sheets 30” x 42”
or 24” x 36”, drawn to a minimum scale of 1/8”. Tenant should maintain a file of
copies of all transmissions to the Management Office.

  3.   Prior to any construction, three (3) sets of wet-stamped drawings must be
signed as “approved” by the Management Office, Chief Engineer, and Tenant
Representative. This indicates agreement on the plans to be used for
construction.

  4.   At the completion of the project, AUTOCAD format must be submitted to the
Beal Management office.

  5.   Please refer to Appendix D for a detailed discussion regarding Submittal
of Drawings.

  B.   Permits

  1.   Have all required permits posted and submit a copy to the Beal & Company
management office prior to proceeding with work. No work shall begin until
permits have been received by the Beal Management Office.

  2.   Tenant shall be responsible for payment of all filing fees and for all
controlled inspections, permits, and all other code mandated testing/inspections
which shall be performed by the Locality, Building Code consultant or Building’s
independent consultants, if applicable.

2



--------------------------------------------------------------------------------



 



  C.   Insurance

  1.   A Certificate of Insurance must be delivered to the Beal Management
office before proceeding with work. Also the following names as the additionally
insured: President and Fellows of Harvard College. Specifications for
Certificates of Insurance, Certificates are in Appendix A.

  D.   Contractors and Subcontractors

  1.   All work shall be performed by a licensed Contractor. All contractors and
sub-contractors are subject to the approval of the Management Office.     2.   A
complete list of contractors, subcontractors and tenant representatives involved
with the project should be submitted to the Beal Management Office.     3.  
Tenant and Contractor shall make every effort to avoid labor disputes and shall
indemnify the Landlord and Landlord’s Agent against any such disputes.     4.  
The Contractor and all his sub-contractors shall furnish labor that will work in
harmony with all other elements of labor employed or to be employed in the work
and on the premises whether labor is employed by Contractor or its
sub-contractors, Landlord, Landlord’s tenants or any separate contractors and
that all construction and/or alterations will be performed in such a manner as
to avoid materially interfering with Landlord’s and its tenants’ operation of
the premises. Contractor shall stop construction or other activity immediately
upon notification by Management Office that continuing such construction or
activity would or is creating interference.

  E.   Construction Schedule

  1.   A copy of the construction schedule indicating the proposed start and
completion dates and proposed hours of construction should be delivered to the
Beal Management Office. Prior to and during the construction phase, Contractor
shall provide weekly work schedules detailing daily work hours. Regular building
business hours are from 8:00 a.m. to 5:00 p.m. (Monday — Friday). It will be the
responsibility of the Contractor to notify the Beal Management Office if the
schedule changes. The construction schedule should be based on the work to be
performed as indicated on the Tenant’s Approved Construction Documents.

III.   CONSTRUCTION PERIOD

  A.   Supervision

  1.   A foreman in the employment of the Contractor is required to be on the
job site at all times when any work is in progress. The foreman shall make
himself known to the Beal Management Office, and introduce any replacement, be
they temporary or permanent.     2.   All after-hours work by Contractors must
be scheduled 24 hours in advance with the Beal Management Office.

3



--------------------------------------------------------------------------------



 



  B.   Security

  1.   Tenant shall contact the Beal Management Office to obtain temporary
Building Access Cards for use by the contractor.     2.   Beal Management Office
must have access to work areas at all times.

  C.   Fire Safety

  1.   All necessary fire protection (i.e. fire extinguishers and sand buckets)
must be in place throughout the construction process. These fire protection
requirements shall be provided by the Contractor at Tenant’s expense, and as
directed by the Beal Management Office, and as required by local code.     2.  
Properly equipped and trained fire watch personnel shall be posted whenever any
type of welding, cutting or burning is taking place, and as required by Federal,
State or Local codes.     3.   Specific approval must be obtained from the Beal
Management Office any time work may produce smoke, heat, flame, or heavy dust,
or at any time when work could potentially cause damage to sprinkler pipes or
heads. This includes use of acetylene torches and demolition. This written
approval is required in order to coordinate the proper deactivating and
reactivating of the appropriate portions of the Building’s sprinkler and Fire
Alarm System. The deactivating and reactivating shall only be done by Building
personnel. Contractor shall request approval from the Beal Management Office in
writing at least 24 hours prior to such work.     4.   Beal Management Office
must be notified of all and any hazardous or flammable materials being utilized
accompanied with the proper MSDS sheets. All flammable materials (thinners,
adhesives, oily rags, gasoline, etc.) must be stored in an approved NFPA (Code
30) fire cabinet at the end of each workday. Cabinets are to be provided by the
Contractor. Acetylene oxygen and propane tanks must be removed from the premises
at the end of each workday.     5.   Any additional reasonable fire protection
requested by the Beal Management Office shall be provided by the Contractor.    
6.   The Contractor will protect the Public, Tenant, and Building property by
installing all necessary signs, dust protection and all other safety measures
required for this work. These reasonable requirements shall include, but not be
limited to, ensuring the core Class E system (pull stations and common-area
smoke detectors) remain in full operation throughout construction.

  D.   Cleaning/Building Protection

  1.   In order to minimize any adverse impact on tenanted areas in the Building
that may be affected by demolition or construction, dust or dirt shall be
cleaned by the Contractor’s labor to the satisfaction of the Beal Management
Office. Such spaces include floors, walls and ceilings of multi-tenant
corridors, and elevator lobbies and cabs. Cleanup work is the full
responsibility of the Contractor.     2.   Dust, which accumulates from work
done during normal business hours, shall be cleaned continuously, and that which
results from after-hours work shall be cleaned after work is completed.     3.  
If no work is planned for the following morning, additional follow-up cleaning
of public areas is required no later than 8:00 a.m. the following day to clean
dust which may have settled during the night. This requirement includes
weekends.

4



--------------------------------------------------------------------------------



 



  4.   The floors must be kept in broom clean condition. The job site is to be
maintained in a clean condition. Trash shall be removed at the end of each day
and should be carted away from the Building by Contractor at Tenant’s expense.
Debris is not to be left in piles in the Tenant space/work area, public areas
such as corridors or freight lobbies, or in the main freight corridor.
Containers must be promptly returned to the work area and not left in common
areas. Debris, containers, incoming material, tools and the like may not be
stored anywhere outside the work area.     5.   Damage to elevator or common
areas will be charged directly to the contractor. Protect floors and walls with
poly sheets or plywood on the floor. Protection of walls, floors, elevators,
ceilings, doors, etc. is the contractor responsibility. Any damages will be the
contractor’s responsibility for repairs.     6.   The Contractor is to use
rubber wheeled carts in removing debris and trash from Tenant’s space. Under no
circumstances shall metal-wheeled carts be allowed. All doors are to be
protected with paper and cardboard.     7.   Any damage done to the corridors
must be repaired by Contractor at the Tenant’s expense upon completion of the
project. Corridor specifications can be obtained from the Management Office.    
8.   Appropriate precautions must be taken by Contractor to protect filters on
the A/C units from clogging when construction dust is heavy. Contractors should
notify the Management Office in advance when such construction activities seem
likely. As determined by the Chief Engineer, filters will be replaced at the
Tenant’s expense.     9.   Restrooms shall not be used for cleaning of
construction or painting tools or equipment. Contractor will be back charged for
an extra cleaning.     10.   Cutting or trenching of the floor slab is
prohibited without prior written consent. Coring is allowed ONLY with advance
permission.     11.   Any practices that are odor-causing or
particulate-generating are prohibited during business hours.     12.   All
materials, tools and debris are required to enter and leave the building by the
loading dock ONLY. Use of the front entrance doors is strictly prohibited.

  E.   Noise and Vibrations

  1.   Consideration must be given to minimizing inconvenience to other tenants
adjacent to the area under construction concerning noise, dust and orders.    
2.   Any construction work causing excessive noise and/or vibrations, such as
coring, column chipping, setting of anchors, etc. shall not be performed during
normal business hours.     3.   Any work that disrupts nearby Tenants must cease
immediately upon request of the Management Office and rescheduled for completion
on an after-hours basis.

  F.   Telephone and Electrical Rooms

      The following rules shall apply to anyone other than building personnel
wanting access to telephone or electric rooms for tenant work:

5



--------------------------------------------------------------------------------



 



  1.   A key must be signed out at the security desk by the person/company
performing the work. This sign-out shall require the person’s name, company
name, name of the tenant which the work is being performed for and the
technicians’ manager’s name and phone number.     2.   Keys may be signed out
between the hours of 7:00 a.m. to 5:00 p.m., Monday through Friday. All keys
must be returned no later than 5:00 p.m. Work outside of these hours will need
to be scheduled no less than forty-eight hours in advance.     3.   No key may
leave the premises. Any time the working Contractor leaves the floor of work,
the room(s) is to be secured.     4.   The Contractor(s) performing the work
shall be held liable for keeping the area clean. No parts or equipment are to be
stored in these rooms. Rooms are to be cleaned before the Contractor leaves for
the day. No building equipment will be used by the Contractor for the task of
cleaning these rooms.

  G.   Elevators

  1.   Construction and demolition materials move must be scheduled between 6:00
a.m. and 8:00 a.m. or after 6:00 p.m. weekdays, or on weekends, unless otherwise
approved by Beal Management.     2.   The Beal Management Office requires 24
hours notice for the use of an elevator for extended deliveries or the moving of
large piece of equipment.     3.   Beal Management Office must be given 24 hours
prior notice for a weekday and notice by noon on Thursday for a weekend
reservation of an elevator.     4.   The Contractor must clean the elevator and
all areas affected by the work after each use.     5.   Elevator use during
normal business hours is for routine deliveries only. No exclusive use of these
elevators can be granted during this time. Arrangements for after-hours elevator
service should be made with the Management Office.

  H.   Demolition and Construction Debris

  1.   All demolition, debris removal, and transporting of large quantities of
construction materials must be done before or after regular Building business
hours. Arrangements for after-hours freight elevator service should be made with
the Beal Management Office at least 24 hours in advance, or on Thursday for
weekend work.     2.   All construction debris must be removed from the Building
within twenty-four hours.     3.   All dumpsters are to be placed either at the
West or East ends of the building only, or in an area designated by Beal
Management, and covered at the end of each day.     4.   No construction debris
or materials are to be stored or transported through the main lobby/lobbies at
any time.

6



--------------------------------------------------------------------------------



 



  I.   Storage

  1.   Contractors are not to store any equipment in building attic stock,
electrical closets, phone closets, mechanical rooms, or freight halls. Storage
must be coordinated with either the Beal Management Office or the General
Contractor and shall in most cases be confined to the construction site.     2.
  Anything uncrated at the loading dock, must be removed at the end of the day.
The loading dock must be kept clean and contractor will be billed for removal of
crates, etc.

  J.   Inspection

  1.   Landlord and/or Beal Management Office has the right to inspect
construction operations at any time.

IV.   MECHANICAL/DESIGN SPECIFICATIONS       General       The following items,
addressed in the paragraphs below, are among those that must conform to the
Building Standard Specifications.

  •   HVAC systems     •   Electrical installations     •   Fire alarm     •  
Plumbing     •   Telephone hookups     •   Walls     •   Entryway doors,
hardware and locks, electric strike,     •   Signage     •   Windows, solar
screens     •   Fireproofing     •   Security & card access systems

    Shutdown       No shutdown of water, electric, drainage, sprinkler, or HVAC,
other than designated working areas, is to be preformed without notice and
approval of the building maintenance. A minimum of forty-eight (48) hours notice
must be prearranged with the Beal & Company management office. This work may be
required to be preformed on an overtime basis.

  A.   HVAC     NOTE:     Whether or not any mechanical work is part of the
project, the tenant/contractor shall be responsible for any change in the
mechanical HVAC delivery system resulting from any alteration of the space
configuration. This shall include: insulating of supply ductwork, relocation of
sensors, thermostats, ducts or diffusers, calibration of any temperature
controls and air balancing.

  1.   The standard air distribution system is provided by HVAC units. This
system is operated and controlled by computer settings via Johnson Controls
Software.     2.   Any unused ductwork in tenant’s premises shall be removed.
Prior to removal, Building Management must be notified.

7



--------------------------------------------------------------------------------



 



  3.   HVAC equipment is not to be installed over any wall. Walls are not to be
built under any VAV box. If a VAV box is to be installed above a drywall
ceiling, access panel must be of sufficient size to allow removal of the motor
unit if necessary.     4.   All systems must be restored to good working order
and tested by Contractor, at its expense (to include thermostats and modulating
controls).     5.   Air Balancing tests on new or modified ductwork are to be
conducted by Landlord’s contractor only at the expense of the Contractor. A
report is to be provided to Beal Management.     6.   The only authorized HVAC
Control Contractor that may work in the building is Johnson Controls. No other
HVAC Control contractor may be used. In addition, only Johnson Controls may
update any changes to the HVAC Control System on the Johnson Controls computer.
All costs incurred by Johnson Controls are at the sole expense of the
contractor.

  B.   Electrical Installations

  1.   Wiring within all closets, or any exposed interior area shall be in EMT
from any enclosure to a minimum of 6” above ceiling.     2.   The use of E.M.T
or M.C. cable is acceptable. No other wiring methods are acceptable without
written consent by Landlord.     3.   All lighting fixtures must be energy
efficient. Approved plans indicating these fixtures must be submitted to the
Beal Management Office prior to ordering the fixtures.     4.   No back-to-back
electrical outlets are allowed in adjacent offices. A minimum of one foot of
space between electrical outlets is required.     5.   No sub-panels or
piggyback panels are allowed in Building electric closets.     6.   Temporary
lights must be provided at all elevator lobbies, fire exits, and equipment rooms
on a 24- hour basis. All temporary lights and wiring must be removed at the
completion of the project.     7.   All power, including existing, must be
routed back to the tenant electrical closet, as applicable, and any penetration
into the electrical closet must be fire-stopped.     8.   All unused electrical
wiring/conduit/cabling (including telephone) within tenant’s premises shall be
removed back to the source of connection. Prior to removal, the building
management must be notified in order to approve the extent of removal and to
coordinate the disconnection of related electrical work. This work is to be made
part of demolition work.     9.   Tenant electrical panels, if applicable, are
required to be in the Tenant space outside of the Building electrical closets.  
  10.   All panels must be labeled.     11.   The electrician is responsible for
final inspection and sign-off by the Electrical Inspector regardless of length
of time it takes to schedule inspection date. It is the responsibility of the
electrical contractor to ensure that an inspection is done. This shall include
any Fire Alarm System work performed.

8



--------------------------------------------------------------------------------



 



  12.   Light fixtures are to be secured to structure by jack chain only. No tie
wires of any kind shall be allowed.     13.   No shared neutrals or multi-wire
branch circuits shall be allowed on any new or retrofit work.     14.   Cutting
or trenching of the floor slab is prohibited. Coring is allowed ONLY with
Owner’s permission in advance.

  C.   Plumbing

  1.   Access doors must be installed at every wet column for accessibility to
the valves.     2.   All piping to be abandoned as a result of Tenant’s
Improvements within Tenant’s premises shall be removed back to the source of
connection by Tenant at Tenant’s expense. Prior to removal, Building Management
must be notified in order to approve the extent of removal and to coordinate the
disconnection of related plumbing work. This work is to be made part of
demolition work.     3.   Any new installation or replacement of a tenant hot
water heater shall require that an automatic leak detector and water shutoff be
included as an integral part of the hot water installation.

  D.   Fire Alarm System         The Contractor or Electrician shall furnish
electrical drawings to Management Office prior to the commencement of
construction. These drawings shall include Fire Alarm System (which should be a
separate drawing), Riser Diagram and Sequence of Events. The Contractor is
responsible for coordinating all work with Management Office. The Building’s
Fire Panel contractor, Siemen’s, shall make the final tie-in of all fire devices
to the panel on the respective floor(s) at the Contractor’s expense. It is the
responsibility of the Contractor to ensure that any devices installed be
Building Standard and further, that any strobes/horns moved remain on the same
circuit to ensure that the system remains in sync. In the event that the moving
of horns/strobes causes the system to be out of sync, it will be the
responsibility of the Contractor, as its sole expense, to correct the problem.  
      A work permit must be obtained prior to any work on the fire alarm system
from the Town of Watertown. The engineer who designed the mechanical systems
shall sign and seal the riser plan and certify, in writing, the completed system
to the Town of Watertown prior to the final sign off of the work permit and/or
issuance of the Certificate of Occupancy. Also, the electrical contractor shall
complete an A433R Form which certifies the correct installation of the fire
alarm devices. The signed and sealed plan and A433R Form must be given to the
Beal Management Office to complete the fire alarm filing and sign-off.        
NOTE: The building is equipped with beam detectors in all atrium spaces that
will activate the fire alarm system when crossed.         Any fire alarm testing
should be scheduled for off-hours. Fire alarm must be disconnected during the
following;

A.) For all sprinkler work.
B.) For all welding, exothermic or work requiring a torch.
C.) Whenever dust will be generated in the vicinity of a smoke detector.
D.) Any work on the fire alarm panel or device powered by the fire alarm panel.
E.) The day prior to any final inspection, that included fire alarm work, as
well as the day of the final inspection that involves the Watertown fire
department.

9



--------------------------------------------------------------------------------



 



  E.   Telephone Hookups

  1.   All telephone and data cables are to be made of approved fire resistant
wire (such as Teflon coated), or concealed in EMT when running through a return
air plenum in a manner acceptable to the Town of Watertown. No Tenant Equipment
is allowed in Building Mechanical Equipment Rooms or telephone closets. Tenant
Equipment is allowed only in the Tenant’s space, Permits are required for all
wiring, including data and telephone.

  F.   Walls

  1.   Office partition studs must extend to the underside of the slab above.
All demising partitions and corridor walls must be extended completely; drywall
and studs must extend to the underside of the slab above, per Town of Watertown
codes.

  G.   Entry Way Doors, Hardware, etc.

  1.   Entry Way Doors — All Tenant Entry Doors on the public corridors of
multi-tenant floors are to:

  •   Match existing doors of other tenants on the respective floors     •   Any
deviation from building standard must be approved in writing by Beal Management
Office.

  2.   Hardware and Locks — Contractors shall utilize locksmith approved by the
Landlord. Tenant shall be responsible for keys used within their space in
conjunction with the building master keying system. All locks for entrances,
closets, exits, labs, computer rooms and offices must also be in conjunction
with the building master keying system.     3.   Electric Strike — All
electrical strikes must be tied in to the Building’s Fire Alarm System by the
Building’s Fire Alarm System Contractor. All strikes must fail safe on fire
alarm.     4.   Signage — Building Standard Signage (frame, size and color) must
be used. The sign graphics, if applicable, must be submitted to the Management
Office four (4) weeks prior to the Tenant’s move- in date or date when signage
is needed, whichever is earlier, for approval.

  H.   Windows/Solar Screens

  1.   Blinds and shades are only permitted on the perimeter exterior walls of
the building. This means only windows that are facing the outside. The specific
types used in the building is ThermoViel (dense basket weave).

  I.   Fireproofing

  1.   Fireproofing must comply with all Federal, State and Local building
codes. In the event any structural steel is exposed as a result of construction,
thorough fireproofing shall be required as part of Contractor’s scope of work.

10



--------------------------------------------------------------------------------



 



  J.   Sprinklers

  1.   Contractor shall provide three (3) spare sprinkler heads to the Beal
Management Office. All sprinkler work will require a Fire Alarm System shutdown
before draining. As soon as system is drained, Building’s Sprinkler Contractor
will put the building back on line except for the working zones. At the end of
the day, Building’s Sprinkler Contractor will refill the system and reset the
Fire Alarm Panel, no later than 5:00 pm.     2.   It is the Sprinkler
Contractor’s responsibility to secure the fire pump when refilling the system.
No drain-down of the system or refill of the system shall take place unless the
Building’s Sprinkler Contractor is physically present on-site.

  K.   Roofing

  1.   Beal Management Office is to be notified when access is required on the
roof.     2.   All roof penetrations must get approval by Beal Management and
must conform to warranty requirements (Firestone Roofing System).

11



--------------------------------------------------------------------------------



 



APPENDIX A
CERTIFICATE OF INSURANCE REQUIREMENTS

I.   The Contractor shall furnish to the Owner a Certificate(s) of Insurance
providing the following minimum insurance coverage. Original Certificate(s) of
Insurance must be provided before any contractor commences contract duties or
contract duties will not be allowed to commence:

  a.   Commercial General Liability: Combined single limit — $2,000,000 per
occurrence and annual aggregate per location. Such insurance shall be broad form
and include, but not be limited to, contractual liability, independent
contractor’s liability, products and completed operations liability, and
personal injury liability. A combination of primary and excess policies may be
utilized. Policies shall be primary and noncontributory.     b.   Worker’s
Compensation — Statutory Limits of the Commonwealth of Massachusetts.     c.  
Employer’s Liability: With minimum liability limits of $1,000,000 bodily injury
by accident each accident; $1,000,000 bodily injury by disease policy limit;
$1,000,000 per accident.     d.   Commercial Automobile Liability: Combined
Single Limit — $1,000,000 per accident, Such insurance shall cover injury (or
death) and property damage arising out of the ownership, maintenance or use of
any private passenger or commercial vehicles and of any other equipment required
to be licensed for road use.     e.   Property Insurance: All-risk, replacement
cost property insurance to protect against loss of owned or rented equipment and
tools brought onto and/or used on any Property by the Contractor.

II.   Policies described in Section 1.a. and 1.d. above shall include the
following as additional insured, including their officers, directors and
employees. A GL-2010 Endorsement shall be utilized for the policy(ies) described
in Section 1.a. above. Please note that the spelling of these parties must be
exactly correct or the insurance is not valid and Contract Duties will not be
allowed to commence.

  1.   President and Fellows of Harvard College     2.   Beal and Company, Inc.

    NOTE: Specific insurance requirements available upon request from Beal
Management.

III.   Contractor waives any and all rights of subrogation against the parties
identified above in Paragraph 2 as additional insured’s.   IV.   All policies
will be written by companies licensed to do business in the State of
Massachusetts.   V.   Contractor shall furnish to the Owner Certificate(s) of
Insurance for the contractor and all sub-contractors, sub-sub-contractors, etc.
evidencing the above coverage. Original Certificate(s) of Insurance must be
provided before Contractor commences Contract Duties or Contract Duties shall
not be allowed to commence.   VI.   Certificate(s) of Insurance relating to
policies under this Agreement shall contain the following words verbatim:

“It is agreed that this insurance will not be canceled, not renewed or the
limits of coverage in any way reduced without at least thirty (30) days advance
written notice [ten (10) days for non-payment of premium] sent by certified
mail, return receipt requested to: Beal and Company, Inc., 3 Kingsbury Avenue,
Watertown, MA 02472”

12



--------------------------------------------------------------------------------



 



APPENDIX B
ELEVATOR INFORMATION

              1.   Elevator Entrance:   Located on the West and East ends of the
building.
 
           
2.
  Hours of Operation:        
 
                A) Business Hours   Normal elevator operating hours for general
pickups and deliveries are as follows:
Monday through Friday 8:00 a.m. — 5:00 p.m.
 
                B) After Hours   Large moves and extended deliveries must be
scheduled before 8:00 a.m. or after 6:00 p.m. weekdays, or on weekends.
 
                    Elevator reservations must be made at least one day in
advance with the Beal Management Office. Elevator usage is first come, first
served; early reservations are encouraged.
 
           
3.
  Dimensions/Capacity        
 
           
 
      Capacity:   2,500 lbs.
 
           
 
      Dimensions:   West Elevator (elevator #1)
 
          8’ Deep
 
          5’ 3” Wide
 
          7’ High
 
          Door is 4’ Wide
 
           
 
          East Elevator (elevator #8)
 
          5’ 5” Deep
 
          6’ 3.5” Wide
 
          7’ High
 
          Door is 3’ 5.5” Wide

13



--------------------------------------------------------------------------------



 



APPENDIX C
FIREPROOFING REQUIREMENTS

1.   Installation shall comply with the following standards:

  a.   Dry Density: 13 lbs/ft 3 minimum, 17 lbs/ft 3 average.     b.  
Compressive Strength: 500 lbs/ft 2 for 10% deflection, ASTM E761.     c.  
Impact Bond: No cracking or spalling with 60 lb. bag and 4’ height, ASTM E760.  
  d.   Deflection: No cracking, spalling, delamination or other defect or
failure, ASTM E759.     e.   Corrosion Resistance: No corrosion hen tested
according to ASTM E937.     f.   Bond Strength: 200 lbs/ft 2 minimum, ASTM E738.
    g.   Air Erosion Resistance: 0.25 grams ft2 maximum weight.

2.   All structural elements (columns, beams, etc.) must have an application to
afford three hours of fire resistance. Floors and decking are to be two hours.  
3.   Application of fireproofing must adhere to the following guidelines:

  a.   Mask and protect adjacent work which could be damaged by over spray or
fallout.     b.   Clean substrates of all substances which might be incompatible
or inhibit bonding.     c.   Verify that surface members to receive sprayed
fireproofing are compatible with fireproofing materials and bonding
requirements.     d.   Power clean unpainted members which will receive sprayed
fireproofing to remove incompatible materials which could affect bond when
scraping, bruising, or washing will not remove the materials.     e.   Assure
that installation of clips, hangers, supports, sleeves, shaft wall runners and
other items required to penetrate the sprayed fireproofing work is complete.    
f.   Verify that ducts, piping, equipment, or other items would interfere with
application of fireproofing are not positioned until sprayed fireproofing work
is completed.

14



--------------------------------------------------------------------------------



 



APPENDIX D
SUBMITTAL OF DRAWINGS
The Tenant shall submit design and construction drawings of the proposed work to
Beal. Management Office for approval Beal Management Office will review for
impact on neighboring Tenants, consistency with the Building’s operational
strategies, and compliance with the design guidelines and construction
specifications.
Plans

1.   The recommended first submittal shall be a space study indicating the
proposed office layout and all required exits. The study shall include egress
calculations for tenant space, indicate population loads, exit unit
requirements, travel distances, and number of required exits. At this time the
Tenant should also be prepared to review any special project-related
requirements, such as structural reinforcement or supplemental mechanical,
electrical and plumbing systems.   2.   The required second submittal of plans
shall be a complete set of construction documents, consisting of demolition,
architectural, mechanical, electrical, life safety, structural, sprinkler with
hydraulic calculations and plumbing, as applicable. These drawings should
indicate all special requirements, i.e., supplemental HVAC, floor loading, etc.
The drawings must include a cover sheet detailing general terms and conditions,
along with relevant specifications and regulations. This set must also include
all necessary detail drawings. A title sheet should include the site plan
including the building address, block, lot and zone. All drawings should
predominantly display the tenant and floor involved. All additional project
manuals and/or associated specifications will be presented at this time.   3.  
All plans shall be dated and shall identify the Tenant Architect’s name, address
and telephone number, Tenant’s name and suite number. All submissions to be
bound and collated on sheets 30” x 42” or 24” x 36”, drawn to a minimum scale of
1/8”. Tenant shall provide copies of all construction-related transmittals to
the Beal Management Office.   4.   Prior to any construction three (3) sets of
Building Approved drawings and construction documents must be stamped and signed
by the General Manager, Chief Engineer and Tenant Representative. This indicates
agreement on the plans to be used for construction. Each party shall retain one
set of drawings for record purposes.   5.   Please note that plans and drawings
must not be folded.   6.   The Tenant Representative is responsible for
submitting immediate written notification to the Management Office of all
changes or deviations in the construction from that shown on the approved
construction set of drawings.

Review of Construction Documents

1.   Beal’s Management Office on-site staff will have all documents reviewed for
compliance with current regulations and building compatibility. This review will
not absolve the Tenant’s Architects, engineers and contractors from their sole
responsibility to design and build in accordance with all applicable regulations
in a manner consistent with the Tenants requirements and in an acceptable
tradesmen-like quality.   2.   The first submittal consisting of an
architectural conceptual design will be reviewed and comments returned to the
Tenants representative in (7) seven working days. This submittal should include
a space study indicating the proposed office layout and all required exits.   3.
  The second submittal consisting of a complete set of construction documents as
outlined under PLANS, will be reviewed and comments returned to the Tenants
representative in (10) ten working days.

15



--------------------------------------------------------------------------------



 



4.   The third submittal consisting of a complete set of construction documents,
amended to incorporate all of the required modifications, from the preceding
reviews. These documents may now be released to building approved general
contractors and sub-contractors for bidding purposes. Beal Management Office
will not allow construction to commence until such time all relevant code or
lease related issues raised by this project are resolved. A complete set of
approved construction documents must be now turned over to the Beal Management
Office.   5.   The filings for permits are to be presented to the Building
signed and sealed by all required parties accompanied by two sets of all
required signed and sealed project documents. The Building will keep a copy of
all applications and the second set of signed and sealed project documents for
its records.   6.   Tenant shall be responsible for payment of all filing fees
and for all controlled inspections, permits, and other code mandated
testing/inspections, which will be performed by the Locality, Building Code
consultant or Building’s independent consultants.   7.   Copies of all approved
applications, project documents and permits must be delivered to the Beal
Management Office upon their receipt and prior to the commencement of work.   8.
  During the course of the Project, the Building Representative will receive, in
a timely manner, copies of all approved submittals, including shop drawings for
all materials, equipment and systems.   9.   The Building will receive two
(2) sets of installation, operation and maintenance instructions for all
architectural, mechanical, electrical, plumbing, fire and life safety systems
and their components. These should be produced in the form of Project
Installation, Operation & Maintenance Manuals.   10.   Upon completion of
construction, two (2) sets of as-built drawings must be submitted to the Beal
Management Office, indicating all changes and deviations from the previously
approved construction set of drawings. This set shall be dated and marked
“As-Built, for Record” and shall be signed by both the Tenant and the Tenant’s
Architect. This set will include all “As-Built” shop drawings from the
respective mechanical, electrical, life safety trades and with any CAD files in
AUTOCAD format.

Construction Schedule

1.   Prior to any construction, the contractor should prepare a work schedule to
be approved by the Beal Management Office and the Tenant. The schedule should
include work start date and anticipated completion date; the schedule will be
based on the work to be performed as indicated on the Tenant’s approved
construction documents. In addition, the schedule shall clearly indicate the
anticipated dates for all work, which can be reasonably expected to impact or
disrupt the normal functioning of the Building or other Tenants.

16



--------------------------------------------------------------------------------



 



APPENDIX E
RULES AND REGULATIONS
The following information outlines the rules and regulations for contracted
service personnel that shall be followed by all Service Contractors working at
The Arsenal on the Charles. No deviation or exception will be permitted without
the expressed, written approval of Agent. Questions or comments should be
directed to the Beal Management Office; 617-923-4500.

1.   Prior to any activities, Service Contractor shall agree to abide by and
conform to these R&R’s and shall acknowledge such agreement for itself and all
others performing any portion of the Work by or through the Service Contractor,
including subcontractors and material suppliers by executing these R&R’s where
shown.   2.   If Service Contractor is hired directly by Tenant, Tenant will be
primarily responsible for Tenant’s Service Contractor and its subcontractors,
workmen, suppliers, etc. Any action detrimental to the Property is the sole
responsibility of the Tenant. Service Contractor shall be responsible for
enforcing these R&R’s with all its subcontractors, workmen suppliers, etc.   3.
  Plans and specifications setting forth all architectural, mechanical,
electrical and other aspects of the Work to be performed by the Service
Contractor shall be submitted and approved by Agent in writing prior to
commencement of Work. Upon completion, Service Contractor shall deliver to Agent
“As-built” drawings of electrical, mechanical and any deviations from original
approved plans. Electrical panels must be labeled.   4.   All costs, including
but not limited to, costs for permits, fees and licenses necessary for the
execution of Contract Duties shall be the sole and exclusive obligation of the
Service Contractor or its subcontractors.   5.   Service Contractor shall be
responsible for its actions on site as well as those of its subcontractors.
Service Contractor shall promptly repair any damage to the Property caused by
Service Contractor or its subcontractors or material suppliers at no cost to
Owner or Agent. Care shall be taken to protect ceilings, walls, doors, and
carpets of public areas when moving construction materials, trash, etc.   6.  
Service Contractor is responsible for the security in the work area and at its
expense shall provide its own watchman as required. All risk of loss to all
property of the Service Contractor and its subcontractors, including but not
limited to, tools and materials located on the Property, shall be the sole and
exclusive responsibility of Service Contractor and its subcontractors, and Agent
shall have no responsibility.   7.   Service Contractor shall give all notices
and comply with laws, ordinances, rules, regulations and orders of any public
authority bearing on the performance of the Contract Duties.   8.   All workers
shall maintain their actions while at the Property in a professional manner to
include but not limited to:

  a.   No abusive language.     b.   No alcohol or drugs.     c.   No smoking or
drinking in public areas.     d.   No use of radios in areas that are accessible
to the public or from which the public may hear them being played.

Agent reserves the right to add other restrictions to those listed above as may
be deemed necessary to provide for the comfort and safety of the Tenants.

17



--------------------------------------------------------------------------------



 



9.   No storage of supplies or trash will be allowed on the Property at any
time. All work and adjacent areas are to be kept clean and free of trash, debris
and non-useful materials at all times at Service Contractor’s cost. Failure to
do so will result in Agent providing this service and charging the Service
Contractor accordingly.   10   No storage of flammable substances will be
allowed at the Property unless approved by Agent and in accordance with approved
building codes and regulations.   11.   No interviewing of job applicants or
subcontractors will be allowed on-site without prior written approval by Agent
and prior scheduled appointment.   12.   There will be absolutely no use of
Tenant and/or Building property to include, but not limited to, telephones,
dollies, ladders, photocopiers, vacuums, etc. unless specifically approved in
writing by Agent prior to its use.   13.   All deliveries will be scheduled with
Agent. A prior notification of at least 24 hours but not more than seven days is
required. Scheduling of elevator time through Agent for deliveries and trash
removal will be the responsibility of Service Contractor.   14.   Service
Contractor shall coordinate with and provide prior written notice to Agent when
access to occupied space is required. Service Contractor shall give notice
according to the following schedule.

  a.   Less than one hour required in the space; provide 24-hour advance notice.
    b.   Less than one day required in the space; provide two days advance
notice.     c.   More than one day required in the space; provide three days
advance notice.

15.   All Service Contractors must sign in with the security guard. An Agent’s
representative must be contacted that the Contractor is on-site.   16.   Service
Contractor shall not be permitted any identifying signage or advertising unless
approved by Agent in writing.   17.   Service Contractor shall turn off lights
and all other equipment at night after completion of work for the day.   18.  
Building hours are 8:00 a.m. to 5:00 p.m. Monday through Friday. Work beyond
these hours is subject to approval by Agent.   19.   The Service Contractor may
only use the freight elevator to transport equipment, materials or supplies.
Agent reserves the right to restrict times Service Contractor may use freight
elevator.   20.   Service Contractor shall arrange for pre-inspection of Tenant
suites prior to construction to identify items subject to potential claims for
breakage, theft, abuse, damage, etc. Service Contractor’s General Superintendent
and Subcontractor Foreman, Tenant Representative, and Agent’s Property Manager
and Building Engineer shall attend pre-inspections.   21.   Service Contractor
shall not interfere with other Tenants in such a manner as to cause unnecessary
inconvenience or disruption. Work of this nature must be scheduled before 8:00
a.m. and after 6:00 p.m. Work that disrupts nearby Tenants must cease
immediately upon request of the Agent and rescheduled for completion on an
after-hour basis.   22.   Use of odor causing or particulate generating
practices during normal business hours is prohibited.

18



--------------------------------------------------------------------------------



 



23.   Agent shall have the right from time to time as may be required, to
inspect or perform work within the property. Agent shall have the right to
suspend Service Contractor’s Work in the property if such work, in the opinion
of the Agent, is presenting or may present a danger to life, safety, or
property, or in an emergency situation.

It is expressly understood and agreed that this Agreement shall be for the
direct benefit of the Owner. Accordingly, Owner shall be granted the right to
pursue in its own name any rights or remedies against Service Contractor
including without limitation, claims for damages granted to other parties under
the Agreement.

19



--------------------------------------------------------------------------------



 



APPENDIX F
ARCHITECHTURAL AND ENGINEERING GUIDELINES
This memorandum will summarize the basic requirements of the sixth edition of
the Massachusetts State Building Code (MSBC) applicable to the building at 311
Arsenal Street, Watertown. It includes the conditions imposed by MSBC Appeal
Board in its decision to permit the roof trusses of the building to remain
without fire rating.
Basic Building Code Requirements
The basic requirement of the MSBC applicable to this building are summarized in
Table No. 1. The occupancy and building characteristic that are the basis for
those requirements are identified at the beginning of that table. Any deviation
from those characteristics including changes of occupancy must be made in
compliance with the building code and the intent of the variance which was
granted with respect to the roof assembly.
Conditions on the Variance
Two sets of conditions have been imposed on the design and construction of the
building in order to justify the variance to permit the roof trusses and deck to
be unrated. These are in addition to the standard features of the building
required by the building code based on its occupancy and physical
characteristic. Those requirements are summarized in Table No. 1.
First, in the presentation of technical arguments for the variance, it was
represented that the following fire protection features would be provided in the
building:

  1.   One connection to the site water mains which are supplied from the
Watertown municipal water system.     2.   A fire pump to boost system pressures
to required levels.     3.   A standby power supply for the fire pump.     4.  
A system of combined standpipe risers to supply sprinkler systems of each floor
as well as hose connections within exit stairs.     5.   Three sprinkler systems
per floor with each arranged to be supplied from two separate standpipes.     6.
  Complete supervision of all operation characteristics and components of the
sprinkler and standpipe systems.     7.   Complete coverage of all levels of the
building with automatic smoke detectors.

All of these features have been provided as part of the base building except
that tenant sprinkler systems must be arranged to be supplied from two separate
standpipes and tenant space fire alarm systems must include complete coverage
with an addressable automatic smoke detection system for all floors.
Second, two conditions were imposed on the fourth floor of the building by the
Appeal Board in its decision. One condition requires that ceilings, where
provide, have a one hour fire rating. This requirement may be applicable to
fully enclosed offices, toilet rooms, storage rooms, equipment rooms and similar
spaces which are provided with ceilings suspended or framed below the roof
trusses. The decision also required that sprinklers be installed both above (in
the truss space) and below the ceilings (in the use space), where ceilings are
provided.
The requirement for a one hour ceiling may be satisfied by installation of a
ceiling assembly which has a one hour “finish rating” by standard Underwritten
Laboratories’ test criteria. Such a ceiling will typically require two layers of
5/8 inch Type X gypsum-board appropriately attached to framing above. The
ceiling membranes of UL Floor/Ceiling Assembly Design No. L532 or L505 would be
appropriate for this purpose. The intended fire rating will only be achieved if
the ceiling membrane is provided with connections and support equal to that
provided by the floor assembly to which it is attached in the UL Design (ie.
Spacing of framing, frequency of fastener, etc.).

20



--------------------------------------------------------------------------------



 



Floor Systems
2. Provide 2 hour fire ratings for floor/ceiling assemblies as required for
construction Type 1B. (T-602).
3. Provide multiple floor openings arranged as an atrium having features as
summarized in Table No. 1. (713.3, Exception 5, 404.0)
Interior Walls and Partitions
4. Provide unrated partitions for enclosure of exit access corridors. (1011.4)
5. Provide one hour rated partitions as tenant-to-tenant separation walls.
(T-602).
6. Provide two hour fire enclosures for stairway, elevator and mechanical shafts
which connect more than three stories and one hour fire rated enclosures for
stairway and mechanical shafts which connect three stories or less.
(T-602, 1014.11, 710.3)
7. Provide two hour fire rated enclosures of all rooms, shafts and closets
containing equipment and wiring for emergency power generation, distribution and
control. (MA Electrical Code, 700-10).
8. Provide one hour fire rated walls with 3/4 hour opening protective around the
following specific occupancy areas:

  •   Trash rooms     •   Physical Plant and Maintenance Shops

(302.1.1, T-302.1.1)
9. Provide smoke partitions designed to resist the passage of smoke constructed
of combustible or non-combustible materials which extend from the floor below to
the underside of the floor or roof above around the following specific occupancy
areas:

  •   Storage rooms over 50 sq. ft. in area

(302.1.1, T-302.1.1)
10. Provide doors to the areas identified in Item 9 which are self closing or
arranged for automatic closing upon detection of smoke. (302.1.1.1)
Exterior Walls and Roof
11. Provide three hour fire ratings for interior and exterior columns supporting
more than one floor and two hour fire ratings for columns supporting only one
floor or the roof. (T-602).
12. Provide unrated non-bearing exterior wall components for the building walls.
(705.2, T-705.2).
13. Utilize unlimited openings in exterior walls. (705.3, T-705.3).
No rating is required for exterior walls of a sprinklered building of use Group
B occupancy when the fire separation distance for the wall is greater than 5
feet. Unlimited exterior wall openings are permitted in such a wall when the
wall has a fire separation distance of more than 20 feet.
The fire separation distance of the Arsenal Street wall measured to the
centerline of Arsenal Street is 48 feet. The fire separation distances of walls
not facing immediately adjacent buildings are well in excess of 20 feet.
The physical distance between building 311 and the Harvard Printing Building is
approximately 37 feet. A fire separation distance of greater than 15 feet for
the Harvard Printing Building permits that budling to have an unrated exterior
wall with not more than 70% openings. The remaining 22 feet is considered the
fire separation distance for Building 311. That

21



--------------------------------------------------------------------------------



 



distance allows the unrated exterior wall with essentially 100% openings that
are provided on Building 311.
The physical distance between Building 311 and the adjacent parking garage is
approximately 55 feet. That physical distance permits a fire separation distance
of greater than 30 feet for the parking garage and greater that 20 feet for
Building 311. In that situation, the exterior wall of Building 311 is permitted
to be unrated and have unlimited exterior openings.
14. Do not provide fire rated exterior walls for exit stair enclosures or for
the exterior walls of use spaces adjacent to exterior walls of exit stairs.
(Compliance alternative 1014.11.1).
MSBC Section 1014.11.1 requires that either the exterior walls of exit stair
enclosures have a one hour rating and have protected openings of that the
exterior walls of adjacent use spaces within 10 feet of the stair enclosure be
treated in that manner.
As a compliance alternative to strict compliance with the requirement for
exterior wall rating and opening protectives wither within or adjacent to an
exit stair, close spaced automatic sprinklers will be provided to protect the
exterior glass of the stair enclosure. Those sprinklers will help to maintain
the integrity of the stairway windows under potential fire exposure.
15. Do not provide opening protection for any exterior wall openings in this
fully sprinklered building. (705.3.1).
16. Do not provide a fire rated spandrel panel or wall on this fully sprinklered
building. (705.4, Exception 2).
Fire Alarm System
17. Provide a fire alarm system having the basic features required by
Section 917 and additional features required by the atrium Section 404.0.
(917.4.2).
18. Provide addressable system connected automatic some detectors throughout all
levels of the building. (NR/Condition of variance).
Complete coverage of the building with addressable type smoke detectors was
offered as part of the justification of the requested variance from fire rating
requirements applicable to the roof assembly. Such protection is considered a
condition of the variance.
19. Activate the fire alarm system using manual pull stations, water-flow
detectors of the sprinkler system and smoke detectors of the atrium exhaust
system. (917.7.1).
Means of Egress
20. Provide 2 doors to the corridor system from all rooms or spaces with an
occupant load of more than 50 persons or in which the travel distance exceeds 75
feet. (T-1017.2).
21. Install doors which serve rooms with occupants loads of 50 or more persons
so as to awing in the direction of egress travel. (1017.4).
22. Where two exit or exit access doors are required from a room or other space,
separate the doors by a distance equal to or greater than one quarter of the
longest diagonal of the area served. (1006.4.1)
23. Limit dead ends of corridors to not more than 20 feet. (1011.2).
24. Limit the length of a common path of travel in the Use Group B spaces to not
more than 100 feet. (1011.2.1).

22



--------------------------------------------------------------------------------



 



25. Provide unrated exit access corridor enclosures. (1011.4.).
26. Provide unrated corridor doors. (1011.4.2).
27. Provide corridors with a minimum clear width of 44 inches. (1011.3).
28. Utilize interior exit stairs designed in accordance with MSBC Section 1014.0
as the required exits of the building. (1014.0).
29. Provide sufficient egress capacity for the occupant load of each floor of
the building separately. (1009.1, 1009.3).
At the code specified area allowance of 100 square feet per person and with an
area of not more than 147,000 square feet, the occupant load of the largest
floor of the building will be 1,470 persons. There will be four 44 inch wide
exits stairs and seven 48 inch wide exit stairs provided from the upper stories
of the building will each have a capacity of 220 persons. The total capacity
available from those stairs at an allowance of 0.20 inches per person will be
2,560 persons, well in excess of the project population.
30. Locate exits as required to limit tavel distances to less than 150 feet in
spaces not separated from the atrium and 250 feet in spaces separated from the
atria. (404.7, T-1006.5).
31. Provide exit discharge from exit stairs directly to the outside, through
rated passageways, sprinklered lobbies or small vestibules. (1020.0).
Elevators
32. Provide all elevators having a travel of 25 feet or more with
characteristics and controls for fire emergency use in accordance with the MA
Elevator Code. (MA Elevator Code, 17.39).
33. Provide one elevator which serves all floors of the building with
characteristics and controls to permit emergency medical use in accordance with
the MA Elevator Code. (MA Elevator Code, 17.40).
Sprinkler Systems
34. Provide a complete automatic suppression system in all portions of the
building in accordance with the requiremtns of Article 9. (904.2, 404.2).
Standpipe
35. Provide fire standpipes in the building with hose connections located in
accordance with the criteria of NFPA 14. (914.4, 914.5).
Water Supply
36. Provide water supplies for the sprinkler and standpipe systems using a
connection to the municipal water supply. (NFPA 13, 14).
37. Size the supply piping of the combined sprinkler and standpipe water supply
system in accordance with the criteria of NFPA 14. (914.3).
38. Provide connections of each sprinkler system to two separate standpipe
risers. (NR/Condition of variance).

23



--------------------------------------------------------------------------------



 



Emergency Power
39. Provide an emergency generator to provide standby power for the fire alarm
system, exit signs, emergency lights, the atria smoke control systems and the
fire pump. (917.6, 1023.4,1024.4, 921.5, Condition of variance).
The provisions of standby power for the fire pump was a condition of the
variance from the requirements for the fire rating of the roof assembly.
Interior Finish
40. Utilize interior finish as follows:

  •   Class I interior finish within all exit stairs.     •   Class II or better
interior finish within all exit access corridors serving only office areas.    
•   Class III or better interior finish within rooms or spaces of assembly and
office areas. (T-803.4).

41. Utilize traditional floor coverings such as wood, vinyl, linoleum, terrazzo
or other resilient floor finish material or carpeting which complies with the
DOC FF-1 “pill test” (CPSC 16 CFR, Part 1630) in all spaces including exits and
exit access corridors. (805.3, Exception).

24



--------------------------------------------------------------------------------



 



TABLE NO. 1
Summary of Atrium Requirements
Massachusetts States Building Code — Sixth Edition

1   Classify any openings in the floor systems connecting two or more stories as
an atrium. (404.1).

2   Provide a complete automatic suppression system in the portions of the
building not separated from the atrium by two hour fire separation partition and
floor assemblies (404.2).

3   Limit the use of the floor of the atrium low hazard uses with approved
materials and decorations unless appropriately protected with automatic fire
suppression system. (404.3).

4   Allow exit discharge through the atrium in accordance with the rules for
exit discharge through a lobby in Section 1020.0. (404.3.1).

5   Provide a smoke control system as required by Section 921.0. (404.4)

6   Separate the atrium from adjacent spaces by 1-hour fire separation walls,
fire rated windows or tempered, wired or laminated glass walls constructed as
required by Section 404.5 [Exception 2] except as noted in Item 7 below (404,5).

7   Allow up to three levels of the building to be open to the atrium without
the separation required by Item 6. (404.5, Exception 3).

Only limited portions of the First Floor of the building will be open to the
atrium. Most spaces will be separated from the atrium spaces by glass walls
protected by closely spaced sprinklers.

8   Provide automatic smoke detectors within and at the perimeter of the atrium
and on the ceilings of spaces not separated from the atrium (404.6.)

The extent of coverage by smoke detectors is not explicitly stated in the code.
Coverage should be provided in the area immediately surrounding the atrium and
all corridors which are open to the atrium. The specific extent of coverage
should be determined in discussions with the authorities having jurisdiction.

9   Arrange automatic smoke detectors within the atrium space to sound fire
alarms upon activation of an two or more of the detectors. (Not required).

No explicit requirement that two or more smoke detectors be required to operate
before fire alarms are sounded is found in the current edition of the code.
However, that means of operation is one reasonable approach to limiting the
effect of false alarms from smoke detectors (Such a requirement did appear in
previous editions of the NBC.) Other technical approaches to limiting the false
alarm problem are available such as addressable detectors and alarm confirmation
circuits. The specific arrangement of the detection system in this facility
should be determined in discussions with the authorities having jurisdiction

10   Activate the fire alarm system using signals from sprinkler system
water-flow detectors and manual pull stations. (406.6, 917.7,1).

11   Utilize a voice or non-voice alarm system which complies with the detailed
provisions of Section 917.9. (404.6)

12 Limit the distance of exit access travel within the atrium on other than the
lowest levels of the building to not more than 150 feet. (404.7).

25